DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on February 19, 2021, which amended claims 1, 8, 9, 12-14, 16, 19 and 20, cancelled claims 2-6, 11, 15, 17, 18 and 21, and added new claims 22-31.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 12, there is no antecedent basis for “the selected button” recited therein.  Claim 12 depends from claim 1, which recites “when the custom button…is depressed.”  It is unclear as to whether “the selected button” recited in claim 12 is intended to refer to the depressed custom button recited in claim 1.  Also in claim 12, there is no antecedent basis for “the function screen” recited therein.
In claim 13, there is no antecedent basis for “the setting screen of a job” recited therein.  Claim 13 depends from claim 1, which recites a setting screen.  However, claim 1 does not specify or suggest that the setting screen is “of a job.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 23, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0046879 to Orimoto et al. (“Orimoto”), and also over U.S. Patent Application Publication No. 2007/0236730 to Takeuchi et al. (“Takeuchi”).
Regarding claim 1, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a process related to image data (see e.g. paragraphs 0006 and 0032).  Like claimed, Orimoto particularly teaches:
displaying a setting screen including a plurality of setting items (see e.g. paragraphs 0073-0078 and 0080-0094: Orimoto teaches enabling the user to create a new selection button for display on the image processing apparatus, wherein the image processing apparatus presents a display screen – see e.g. FIGS. 9B and 12 – that includes different setting items with respect to the selection button, such as a name and icon design thereof.);
displaying a menu screen that includes a plurality of buttons respectively corresponding to a plurality of functions that the image processing apparatus is capable of executing (see e.g. paragraphs 0042-0044, and FIG. 2: Orimoto discloses that the image processing apparatus displays a home screen that includes different selection buttons corresponding to different functions executable by the image processing apparatus.);
storing a setting regarding a setting item selected via the setting screen (see e.g. paragraphs 0080-0094: as noted above, Orimoto discloses that the image processing apparatus presents a display screen that includes different setting items with respect to a selection button to be newly created.   Orimoto further teaches storing information, i.e. settings, input via this display screen – see e.g. paragraphs 0095-0099 and 0133-0134.); and
displaying a custom button, on the menu screen, for reading out the settings set by the user and executing a job, wherein the user is able to set to execute the job in accordance with a depression of the custom button (see e.g. paragraphs 0077-0078 and 0100-0101, and FIGS. 9C and 14: Orimoto discloses that, when the selection button is created, it is added to the home screen.  Orimoto discloses that the user can then select the selection button to execute a job based on the settings input with respect to the selection button – see e.g. paragraphs 0151 and 0156-0159.).
Orimoto thus teaches a display control method similar to that of claim 1.  However, while Orimoto discloses that the settings can include a setting item for causing a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-created button) on the menu screen (see e.g. paragraphs 0078, 0116-0119 and 0151-0158), Orimoto does not teach displaying a setting item for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button, and wherein, in a case that a setting for making a transition to the menu screen is stored, when the custom button to which a setting that a job corresponding to 
	Takeuchi generally describes a display screen controlling apparatus for controlling a screen to be displayed by a console panel of an electronic apparatus, wherein the display screen controlling apparatus determines a screen to be displayed next based on screen transition information defined for an individual user (see e.g. paragraphs 0017-0018).  Like claimed, Takeuchi particularly teaches displaying a setting screen including a setting item for causing a user to select whether or not to make a transition to a menu screen after completing execution of a job corresponding to a button on the menu screen (see e.g. paragraphs 0113-0117, and FIG. 12: Takeuchi teaches displaying a “screen for user screen information registration” that enables a user to define a sequence of screen transitions.  The screen for user screen information registration particularly comprises setting items, e.g. identifiers of available screens, that can be dragged and dropped and connected via arrowheads so as to enable the user to select whether or not to make various transitions – see e.g. paragraphs 0113-0117, and FIG. 12.  Takeuchi further demonstrates that the selected transitions can include a transition to a menu screen after completing execution of a job such as a facsimile job corresponding to a button on the menu screen – see e.g. paragraph 0096 and FIGS. 10 and 11.  Accordingly, the screen for user screen information registration described by Takeuchi is considered a setting screen like claimed, which comprises a setting item, e.g. an identifier for the menu screen, for causing a user to select whether or not to make a transition to the menu screen after completing execution of a job corresponding to a button on the menu screen.).  It follows that when the button on the menu screen is then selected, a job corresponding to the button is executed and a transition to the menu screen is made in accordance with a completion of the job.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to 
	As per claim 7, Orimoto further discloses that the plurality of functions include at least one of a copy function for printing based on image data generated by reading an image from an original, a send function for sending image data generated by reading an image from an original to an external device, and a print function for printing based on image data received from an external device (see e.g. paragraphs 0042-0044 and FIG. 2).  Accordingly, the above-described combination of Orimoto and Takeuchi is further considered to teach a display control method like that of claim 7.
Regarding claim 8, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a process related to image data (see e.g. paragraphs 0006 and 0032).  Like claimed, Orimoto particularly discloses that the processing apparatus comprises:
a display (see e.g. paragraphs 0032 and 0036: Orimoto discloses that the image forming apparatus comprises a display part such as a touch panel display);
a memory that stores a set of instructions (see e.g. paragraphs 0032-0035: Orimoto discloses that the image forming apparatus comprises memory, such as ROM, that stores a control program); and
at least one processor that executes the instructions to (see e.g. paragraphs 0032-0036: Orimoto discloses that the image forming apparatus comprises a CPU that executes the control program to perform the following actions):
display a setting screen including a plurality of setting items (see e.g. paragraphs 0073-0078 and 0080-0094: Orimoto teaches enabling the user to create a new selection button for display on the image forming apparatus, wherein the image forming apparatus presents a display screen – see e.g. FIGS. 9B and 12 – that includes different setting items with respect to the selection button, such as a name and icon design thereof.);
display a menu screen that includes a plurality of buttons respectively corresponding to a plurality of functions that the image processing apparatus is capable of executing (see e.g. paragraphs 0042-0044, and FIG. 2: Orimoto discloses that the image forming apparatus displays a home screen that includes different selection buttons corresponding to different functions executable by the image forming apparatus.);
store a setting regarding a setting item selected via the setting screen (see e.g. paragraphs 0080-0094: as noted above, Orimoto discloses that the image forming apparatus presents a display screen that includes different setting items with respect to a selection button to be newly created.   Orimoto further teaches storing information, i.e. settings, and
display a custom button, on the menu screen, for reading out the settings set by the user and executing a job, wherein the user is able to set to execute the job in accordance with a depression of the custom button (see e.g. paragraphs 0077-0078 and 0100-0101, and FIGS. 9C and 14: Orimoto discloses that, when the selection button is created, it is added to the home screen.  Orimoto discloses that the user can then select the selection button to execute a job based on the settings input with respect to the selection button – see e.g. paragraphs 0151 and 0156-0159.).
Orimoto thus teaches an image processing apparatus similar to that of claim 8.  However, while Orimoto discloses that the settings can include a setting item for causing a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-created button) on the menu screen (see e.g. paragraphs 0078, 0116-0119 and 0151-0158), Orimoto does not teach displaying a setting item for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button, and wherein, in a case that a setting for making a transition to the menu screen is stored, when the custom button to which a setting that a job corresponding to the custom button is executed in accordance with a depression of the custom button is set is depressed, the job corresponding to the custom button is executed and a transition to the menu screen is made is accordance with completion of the job, as is required by claim 8.
	Takeuchi generally describes a display screen controlling apparatus for controlling a screen to be displayed by a console panel of an electronic apparatus, wherein the display screen controlling apparatus determines a screen to be displayed next based on screen transition information defined for an individual user (see e.g. paragraphs 0017-0018).  Like 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto so that the setting screen can include a setting item like taught by Takeuchi for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button on the menu screen, and wherein, in a case that a setting for making a transition to the menu screen is stored, when the custom button to which a setting that a job corresponding to the custom button executed in accordance with a depression of the custom button is set is depressed, the job corresponding to the custom button is executed and a transition to the menu 
Regarding claim 9, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a process related to image data (see e.g. paragraphs 0006 and 0032).  Like claimed, Orimoto particularly teaches:
displaying a setting screen including a plurality of setting items (see e.g. paragraphs 0073-0078 and 0080-0094: Orimoto teaches enabling the user to create a new selection button for display on the image processing apparatus, wherein the image processing apparatus presents a display screen – see e.g. FIGS. 9B and 12 – that includes different setting items with respect to the selection button, such as a name and icon design thereof.);
displaying a menu screen that includes a plurality of buttons respectively corresponding to a plurality of functions that the image processing apparatus is capable of executing (see e.g. paragraphs 0042-0044, and FIG. 2: Orimoto discloses that the image processing apparatus displays a home screen that includes different selection buttons corresponding to different functions executable by the image processing apparatus.);
storing a setting regarding a setting item selected via the setting screen (see e.g. paragraphs 0080-0094: as noted above, Orimoto discloses that the image processing apparatus presents a display screen that includes different setting items with respect to a selection button to be newly created.   Orimoto and
displaying a custom button, on the menu screen, for reading out the settings set by the user and executing a job, wherein the user is able to set to execute the job in accordance with a depression of the custom button (see e.g. paragraphs 0077-0078 and 0100-0101, and FIGS. 9C and 14: Orimoto discloses that, when the selection button is created, it is added to the home screen.  Orimoto discloses that the user can then select the selection button to execute a job based on the settings input with respect to the selection button – see e.g. paragraphs 0151 and 0156-0159.).
Orimoto discloses that such teachings can be implemented by computer program code stored on a computer-readable recording medium (see e.g. paragraphs 0032-0035).  Such a computer-readable recording medium comprising computer code to implement the above-described teachings of Orimoto is considered a non-transitory computer-readable storage medium similar to that of claim 9.  However, while Orimoto discloses that the settings can include a setting item for causing a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-created button) on the menu screen (see e.g. paragraphs 0078, 0116-0119 and 0151-0158), Orimoto does not teach displaying a setting item for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button, and wherein, in a case that a setting for making a transition to the menu screen is stored, when the custom button to which a setting that a job corresponding to the custom button is executed in accordance with a depression of the custom button is set is depressed, the job corresponding to the custom button is executed and a transition to the menu screen is made is accordance with completion of the job, as is required by claim 9.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Orimoto so that the setting screen can include a setting item like taught by Takeuchi for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job 
	As per claim 23, Orimoto discloses that the setting screen includes different setting items corresponding to a custom button (see e.g. paragraphs 0073-0078 and 0080-0094: like noted above, Orimoto teaches enabling the user to create a new selection button, i.e. a custom button, for display on an image processing apparatus, wherein the image processing apparatus presents a display screen – see e.g. FIGS. 9B and 12 – that includes different setting items with respect to the selection button, such as a name and icon design thereof.).  As described above, it would have been obvious to modify the method taught by Orimoto so that the setting screen can include a setting item like taught by Takeuchi for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button (i.e. the custom button) on the menu screen.  Accordingly, the above-described combination of Orimoto and Takeuchi is further considered to teach a display control method like that of claim 23.
	As per claim 24, Orimoto discloses that the setting screen includes different setting items corresponding to a custom button and that a job corresponding to the custom button is executed to which a setting that the job is executed in accordance with a depression of the custom button 
	As per claim 26, Orimoto further teaches executing a job immediately after enabling a function corresponding to a custom button in accordance with a depression of the custom button which the setting that the job corresponding to the custom button is executed in accordance with a depression of the custom button is set (see e.g. paragraphs 0073, 0078, 0116-0119, 0151-0152: Orimoto discloses that a user-created selection button can be configured so that, in response to user-selection of the selection button, the function associated with the selection button is immediately executed without displaying a screen for changing settings associated with the function.).  Accordingly, the above-described combination of Orimoto and Takeuchi is further considered to teach a display control method like that of claim 26.
	As per claim 27, Orimoto further teaches executing a job without displaying a setting screen of the job corresponding to the custom button for receiving a user operation in accordance with a depression of the custom button which the setting that the job corresponding to the custom button is executed in accordance with a depression of the custom button is set (see e.g. paragraphs 0073, 0078, 0116-0119, 0151-0152: Orimoto discloses that a user-created selection button can be configured so that, in response to user-selection of the selection button, the function associated with the selection button is immediately executed without displaying a 
	As per claim 28, Orimoto discloses that, when a custom button to which a setting that the job corresponding to the custom button is executed in accordance with a depression of the custom button is set is depressed, the job corresponding to the custom button can be automatically executed (see e.g. paragraphs 0073, 0078, 0116-0119, 0151-0152: Orimoto discloses that a user-created selection button can be configured so that, in response to user-selection of the selection button, the function associated with the selection button is immediately executed without displaying a screen for changing settings associated with the function.).  As described above, it would have been obvious to modify the method taught by Orimoto so that the setting screen can also include a setting item like taught by Takeuchi for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button (i.e. the custom button) on the menu screen.  Takeuchi suggests that the transition to the menu screen can be performed automatically in accordance with a completion of the job (see e.g. paragraphs 0096-0097 and 0113-0117: Takeuchi demonstrates that the user can specify the screen transitions, and the conditions for the transitions, and so it is apparent that the user can specify the menu screen to be displayed automatically in accordance with completing execution of a job.).  Accordingly, the above-described combination of Orimoto and Takeuchi is further considered to teach a display control method like that of claim 28.
	As per claim 29, Orimoto demonstrates that a setting of executing a job corresponding to the custom button in accordance with a depression of the custom button are able to be set for each of a plurality of buttons (see e.g. paragraphs 0074-0077 and 0082-0101, and FIGS. 9C and 14).  As described above, it would have been obvious to modify the method taught by Orimoto so as to also enable a setting like taught by Takeuchi for causing a user to select 
	As per claim 30, it would have been obvious, as is described above, to modify the method taught by Orimoto so that the setting screen can also include a setting item like taught by Takeuchi for causing a user to select whether or not to make a transition to the menu screen based on completing execution of a job corresponding to the button (i.e. the custom button) on the menu screen.  Takeuchi particularly discloses that such a setting of whether or not to make a transition to the menu screen can be stored as a common (i.e. default) setting of the image processing apparatus (see e.g. paragraph 0099 and FIG. 7).  Accordingly, the above-described combination of Orimoto and Takeuchi is further considered to teach a display control method like that of claim 30.

Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Takeuchi, which is described above, and also over U.S. Patent Application Publication No. 2009/0059286 to Yamaguchi (“Yamaguchi”).
Regarding claim 12, Orimoto and Takeuchi describe a display control method like that of claim 1, as is described above, which entails including a custom button on a menu screen and executing a job corresponding to the custom button in accordance with the custom button having been selected by a user.  Orimoto further teaches executing the job corresponding to a selected button in accordance with a button of the plurality of buttons having been selected by the user via the menu screen, and displaying a confirmation screen corresponding to the selected button (see e.g. paragraphs 0118 and 0156-0166, and FIG. 16: Orimoto discloses that the user-created selection button can be configured so that, in response to user-selection of the selection button, a confirmation screen comprising various user-predefined settings associated 
Yamaguchi describes a printing apparatus comprising a display device that displays a default screen, which similar to the menu screen (i.e. “home screen”) taught by Orimoto, comprises a plurality of selectable controls (i.e. tabs) each corresponding to one of a plurality of functions (e.g. copy, send) of the printing apparatus (see e.g. paragraphs 0208-0209 and 0430-0431, and FIG. 5).  Yamaguchi further teaches displaying a function screen (e.g. a settings window), understandably in response to selecting any one of the selectable controls, that enables a user to input settings regarding the function and/or confirm such settings (see e.g. paragraphs 0213-0219 and 0434, and FIG. 9A.).  Moreover, similar to the claimed invention, Yamaguchi teaches displaying both the function screen and a dialogue (i.e. a job process status window, on top of the settings window) indicating that the function (i.e. job) is being executed during execution of the job (see e.g. paragraphs 0225-0228, 0235-0238, 0275, 0448-0450 and FIG. 9D).  Yamaguchi discloses that the user can select a first software key (i.e. a “close” key) within the dialogue that results in closing the dialogue and making a transition to the default screen (see e.g. paragraph 0465 and FIG. 9D: Yamaguchi discloses that the process returns to a step S101 – demonstrated in FIG. 16 as displaying the default screen – in response to selecting the close key.).  Yamaguchi further discloses that the user can select a second software key (i.e. a “stop” key) in the dialogue to interrupt the job (see e.g. paragraphs 0460-0461 and FIG. 9D).  It is apparent that selecting the stop key results in closing the dialogue and making a transition to the function screen (i.e. settings window) (see e.g. paragraphs 0460-
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Yamaguchi prior to the effective filing date of the claimed invention, to modify the user interface taught by Orimoto and Takeuchi so as to: (i) display a function screen corresponding to the selected button and a dialogue indicating that the job is being executing during execution of the job; (ii) close the dialogue and make a transition to the default screen (i.e. the home screen/menu screen) in accordance with a first software key for closing in the dialogue; and (iii) close the dialogue and make a transition to the function screen in accordance with a second software key for designating an interruption of the job, as is taught by Yamaguchi.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable the user to efficiently determine the status of an executed function, and cancel the function or select another function as appropriate, as is evident from Yamaguchi.  Accordingly, Orimoto, Takeuchi and Yamaguchi are considered to teach, to one of ordinary skill in the art, a display control method like that of claim 12.
Regarding claim 31, Orimoto and Takeuchi describe a display control method like that of claim 1, as is described above, which entails displaying a setting screen including a setting item for causing a user to select whether or not to make a transition to a menu screen based on completing execution of a job corresponding to a button on the menu screen.  Takeuchi particularly discloses that the setting screen can enable the user to set the particular conditions (e.g. button selections) upon which the screen transitions, including the transition to the menu screen, occur (see e.g. paragraph 0117).  Orimoto and Takeuchi, however, do not explicitly disclose that the setting screen includes a setting item for causing the user to select whether or 
Yamaguchi describes a printing apparatus comprising a display device that displays a default screen, which similar to the menu screen (i.e. “home screen”) taught by Orimoto, comprises a plurality of selectable controls (i.e. tabs) each corresponding to one of a plurality of functions (e.g. copy, send) of the printing apparatus (see e.g. paragraphs 0208-0209 and 0430-0431, and FIG. 5).  Yamaguchi further discloses that the user can select a software key to cancel execution of a job (see e.g. paragraphs 0460-0461 and 0465).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Yamaguchi prior to the effective filing date of the claimed invention, to modify the method taught by Orimoto and Takeuchi such that one of the transition conditions selectable in the setting screen for causing a user to select whether or not to make a transition to the menu screen is a cancellation of the job that is being executed like taught by Yamaguchi.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable the user to cancel the function and transition to another particular screen, as is evident from Yamaguchi.  Accordingly, Orimoto, Takeuchi and Yamaguchi are considered to teach, to one of ordinary skill in the art, a display control method like that of claim 31.

Claims 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Takeuchi, which is described above, and also over U.S. Patent Application Publication No. 2006/0248473 to Nagumo (“Nagumo”).
Regarding claims 13, 16 and 19, Orimoto and Takeuchi teach a display control method like that of claim 1, an image processing apparatus like that of claim 8, and a non-transitory computer-readable storage medium like that of claim 9, as is described above, which entail displaying a setting screen including a setting item for causing a user to select whether or not to make a transition to a menu screen after completing execution of a job corresponding to a 
Nagumo nevertheless teaches enabling a user of an image forming apparatus to set whether or not to make a transition to a menu screen thereof upon the occurrence of a predefined event (i.e. upon detecting that an operation related to a selected function has not been performed for a predetermined amount of time) (see e.g. paragraphs 0006, 0019-0020, and 0038-0039).  Regarding the claimed invention, Nagumo discloses that in the case that it is set in the setting not to make the transition to the menu screen, a setting screen corresponding to a selected icon of the menu screen is instead displayed upon the occurrence of the predefined event (see e.g. paragraphs 0019-0020, 0022-0023, 0025-0028 and 0038-0039).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Nagumo before him prior to the effective filing date of the claimed invention, to modify the method, apparatus and storage medium taught by Orimoto and Takeuchi such that, in a case that it is set in the setting not to make the transition to the menu screen upon the occurrence of the predefined event (in this case, completing the execution of the job), the setting screen is instead displayed upon the occurrence of the event, as is taught by Nagumo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can enable the user to more efficiently use the image forming apparatus, as is evident from Nagumo.  Accordingly, Orimoto, Takeuchi and Nagumo are considered to teach, to one of ordinary skill in the art, a display control method like that of claim 13, an image processing apparatus like that of claim 16, and a non-transitory computer-readable storage medium like that of claim 19.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Takeuchi, which is described above, and also over U.S. Patent Application Publication No. 2005/0152544 to Kizawa (“Kizawa”).
Regarding claim 22, Orimoto and Takeuchi teach a display control method like that of claim 1, as is described above, which entails displaying a custom button on a menu screen.  Orimoto and Takeuchi, however, do not explicitly disclose that the menu screen is dedicated to the custom button, as is required by claim 22.
Kizawa nevertheless describes in image processing apparatus that displays a menu screen dedicated to customized buttons (see e.g. paragraphs 0008 and 0080-0051, and FIG. 8B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Kizawa before him prior to the effective filing date of the claimed .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Takeuchi, which is described above, and also over U.S. Patent Application Publication No. 2010/0053674 to Kano (“Kano”).
Regarding claim 25, Orimoto and Takeuchi teach a display control method like that of claim 1, as is described above, which entails executing a job corresponding to a custom button and making a transition to a menu screen in accordance with a completion of the job when a setting for making a transition to the menu screen is stored and when the custom button to which the setting that the job corresponding to the custom button is executed in accordance with a depression of the custom button is set is depressed.  Orimoto and Takeuchi, however, do not explicitly teach not making a transition to the menu screen in accordance with occurring an error during an execution of the job, as is required by claim 25.
Kano nevertheless teaches not making a transition to a menu screen in accordance with an error occurring during an execution of a job (see e.g. paragraphs 0110-0112).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Kano before him prior to the effective filing date of the claimed invention, to modify the method taught by Orimoto and Takeuchi such that a transition to the menu screen is not made in accordance with an error occurring during an execution of the job, as is taught by Kano.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would provide the user the opportunity to remedy the error and continue the job, as .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8, 9, 12-14, 16, 19 and 20, cancellation of claims 2-6, 11, 15, 17, 18 and 21, and addition of new claims 22-31.  
The 35 U.S.C. § 112(b) rejections presented in the previous Office Action to claims 2-6 and 11 are rendered moot in of the cancellation of these claims.  The Applicant’s amendments have overcome the 35 U.S.C. § 112(b) rejections presented in the previous Office Action with respect to claim 12, but nevertheless have resulted in new 35 U.S.C. § 112(b) rejections to the claim 12, which are presented above.
The Applicant’s arguments with respect to prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
5/31/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173